UNITED STATES DISTRICT COURT

 

 

USDC SDNY
DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTR@NICALLY FILED
DOC#:
x DATE FILED: _‘3_-_3»2:;_‘£__
EDWIN S. TWEEDY,
Plaintiff,
-against- : l:lS-cv-1470 (ALC)
CITY OF NEW YORK; FIRE DEPARTMENT OF
NEW YORK CITY; DR. DARIO GONZALEZ, : OPINION & ORDER
Defendants.
X

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff Edvvin S. TWeedy charges Defendants the Fire Department of NeW York
City, The City of NeW York, and Dr. Dario Gonzalez (collectively “defendants”) With
violating his civil rights pursuant to the Age Discrimination in Employment Act, 29
U.S.C. § 62l et seq. (“ADEA”). Defendants now move to dismiss the complaint For the

reasons that folloW, Plaintiff’s ADEA claim is DlSMlSSED With leave to amend.

BACKGROUND
I. Factual Backgroundl

A. Plaintiff’s Professional EXperience

 

l These facts derive from Plaintifi°s First Amended Complaint (“FAC”) and are presumed to be true. ECF
No. 21.

 

Plaintiff is sixty-four years old. FAC. 1lO. He holds a Master of Science Degree in
Transportation Management and lnternational Trade from SUNY Maritime College and
is also a US Merchant Marine Academy at Kings Point graduate Id. at 11 33-34. Kings
Point is the only one of the five federal academies that requires a US Coast Guard
l\/Ierchant Marine Officer License to graduate in addition to a BS and a commission in the
US Navy. Id. at 1 33.2 Plaintiff was in the Dual License (Deck and Engine) program at
the Academy and gained comprehensive knowledge in steam and diesel engine room '
operations, cargo operations, fire and damage control/systems, ship medicine, navigation,
seamanship, port security, harbor operations, and maritime contract law. Id. at 11 35 -38.
Plaintiff also taught courses on commercial and practical aspects in the shipping industry
at the University of Houston, Kings Point, various industry seminars and served as a
consultant to shipping and commercial chartering personnel Ia’. at 1 40

B. Plaintiff’ s FDNY EXperience

Plaintifi” s profession made him familiar with New York Harbor and other North
American ports and terminals Id. at 1 39. Following the tragedy of September ll, 2001,
Plaintiff resigned from his prior occupation, applied to the FDNY, and was hired as a
Paramedic. Id. at 1 41.

On December 6, 2016, the FDNY issued EMS Order No. 60 inviting qualified
personnel to apply for Rescue Paramedic positions Id. at 1 ll. Rescue Paramedics
provide emergency services to individuals in peril on ships and boats, marine cranes, and
New York’s ports and harbors. Id. at 1 32. Essentially, Rescue Paramedics are expected

to know their way around marine vessels and other marine related equipment and

 

2 Kings Point emphasizes practical seamanship skills and requires its midshipman to spend a full year at
sea on commercial merchant vessels to graduate Id. at 1 35.

2

 

facilities Ia’. Plaintiff met all criteria for eligibility specified in the Order and was asked
by his supervisor and the Senior Rescue lnstructor, Don Faeth, to apply for the position.
Id. at 11 12-13. Plaintiff also received a recommendation from his Station Commanding
Officer and Division Commander. Id. at 122.

At the time of his application, Plaintiff completed at least two years of experience as
an FDNY/REMAC certified paramedic, possessed valid New York State Department of
Health EMT-Paramedic and New York City REMAC certifications, and maintained a
satisfactory time and leave profile Id. at 11 14-16. Plaintiff had no pending or unresolved
disciplinary actions, no patient care violations or disciplinary actions for the prior two
years, received either a “Very Good” or “Outstanding” rating on his most recent
performance evaluations, completed ALS Haz-Tac Basic Training, and successfully
completed a competitive physical agility test. Id. at 11 18-21.

By December 22, 2016, Plaintiff passed the required tests and had all the required
experience for the position. Id. at 1 14. The FDNY scheduled Plaintiff s interview for the
Rescue Medic position on January 10, 2017 at Haz-Tac Battalion on Randall’s Island. Id.
at 1 24. However, the day before the scheduled interview, Defendant Dr. Dario Gonzalez
disqualified Plaintiff for the position and cancelled his interview with no explanation Ia'.
at 1 25.

Plaintiff was older than every candidate both interviewed and hired. Ia'. at 1 26.
Plaintiff alleges that The FDNY and Dr. Gorizalez discriminatorily hired one or more
individuals under the age of forty, despite Plaintiff’ s superior qualifications Ia’. at 1 44.

ln Febi'uary 2018, Plaintiff resigned from the FDNY after being denied promotion

and suffering from discrimination Ia'. at 1 45. Plaintiff then complained and filed an age

 

discrimination complaint with the EEOC, allegedly causing defendants to retaliate
against him by again denying him the Rescue Paramedic position. Ia'. Plaintiff also
alleges defendants failed to investigate his age discrimination complaint, as required by
New York City and FDNY policies, to cover up their activity. Ia'. at 1 50.

II. Procedural Background

On February 19, 2018, Plaintiff commenced this action against the City of New York,
FDNY, and Dr. Dario Gonzalez for violating the ADEA. ECF No. 1. On July 16, 2018,
Plaintiff filed an amended complaint against the same defendants ECF No.21. On
August 6, 2018, Defendants moved to dismiss the amended complaint in its entirety. ECF

No. 24.

LEGAL STANDARD

To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.”’Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows
the Court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. (citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955). The plaintiff must allege
sufficient facts to show “more than a sheer possibility that a defendant has acted
unlawfully,” and accordingly, where the plaintiff alleges facts that are “‘merely consistent
with’ a defendants liability, it ‘stops short of the line between possibility and plausibility

of entitlement to relief.”’ Id. (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955).

 

ln considering a motion to dismiss, the court accepts all factual allegations iri the
complaint as true and draws all reasonable inferences in the plaintiffs favor. See
Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008). However, the court need not credit
“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (citing Twombly, 550 U.S. at 555,
127 S.Ct.1955). lnstead, the complaint’s factual allegations must be sufficient “to give
the defendant fair notice of what the claim is and the grounds upon which it rests.” Port
Dock & Stone Corp. v. Oldcastle Northeast, lnc., 507 F.3d 117, 121 (2d Cir. 2007)
(citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955). The court “may consider the facts as
asserted within the four corners of the complaint together with the documents attached to
the complaint as exhibits, and any documents incorporated in the complaint by
reference.” Peter F. Gaito Architecture, LLC v. Sz'mone Dev. Corp., 602 F.3d 57, 64 (2d

Cir. 2010) (citation and internal quotation marks omitted).

DISCUSSION

I. The FDNY Cannot be Sued as an Agency

As an initial matter, all claims brought against the FDNY are dismissed “All actions
and proceedings for the recovery of penalties for the violation of any law shall be brought
in the name of the City of New York and not in that of any agency, except where
otherwise provided by law.” NYC Charter § 396. The FDNY does “not have a legal
identity separate and apart from the municipality and cannot sue or be sued.” Candelario
v. City ofNew York, 539 Fed. App’x 17 (2d Cir. 2013); See also Olabopo v. Gomes, 2016
U.S. Dist. LEXIS 134521, at *9 (E.D.N.Y. September 28, 2016) (dismissing claims

against FDNY because it is a non-suable entity); Unitea’ States v. City ofNew York, 683

 

F.Supp.2d 225, 243 (E.D.N.Y.2010) (citing Warheit v. City ofNew York, No. 02 Civ.
7345 (PAC), 2006 WL 238187 1, at 13 (S.D.N.Y. Aug. 15, 2006)) (dismissing all claims
against FDNY because FDNY is not suable). Accordingly, the FDNY is not a suable
entity, and all claims against it are dismissed

II. Age Discrimination

“To establish a prima facie case [under the ADEA], a plaintiff with an age
discrimination claim must show (l) that [he or] she was within the protected age group,
(2) that [he or] she was qualified for the position, (3) that [he or] she experienced adverse
employment action, and (4) that such action occurred under circumstances giving rise to
an inference of discrimination.” Ndremizara v. Swiss Re Am. Holdz`ng Corp., 93 F. Supp.
3d 301, 310 (S.D.N.Y. 2015). (quoting Bucalo v. Shelrer Islana’ Union Free Sch. Dist.,
691 F.3d 119, 129 (2d Cir.2012)). ln addition, as the Supreme Court held in Gross v. FBL
Fin. Servs., Inc., 557 U.S. 167, 176, 129 S. Ct. 2343, 2350, 174 L. Ed. 2d 119 (2009), to
establish a prima facie disparate-treatment claim under the ADEA, a plaintiff has the
burden of proving that age was the “but-for” cause of the employer's adverse decision
and not merely a motivating factor. See also Fagan v. U.S. Carpet lnstallation, Inc., 770
F. Supp. 2d 490, 495 (E.D.N.Y. 2011).3

Here, Plaintiff satisfies the first three elements Plaintiff is sixty-four years old
and thus in the protected age group. FAC 1 10. He applied for the Rescue Paramedic

position, was qualified, and Defendants disqualified him the day before his scheduled

 

3 The Court notes that individuals cannot be held liable for violations of the ADEA. See, e.g., Shands v.
Lakelcmd Cent. Sch. Dist., No. 15-CV-4260 (KMK), 2017 WL 1194699, at *6 (S.D.N.Y. Mar. 30, 2017);
Gindi v. Bennett, No. 15-CV-6475, 2016 WL 3461233, at *3 (E.D.N.Y. June 20, 2016) (“[T]he ADEA
do[es] not permit the imposition of individual liability.”), reconsideration denied, 2017 WL 58833
(E.D.N.Y. Jan. 5, 2017). Therefore, Plaintiff cannot sue Defendant Dr. Dario Gonzalez under the ADEA.

6

 

interview with no explanation [a’. 1 24-25. See also Ndremizara, 93 F. Supp. 3d at 310
(pointing out that the Second Circuit has applied the definition of “adverse employment
action” to “refusal to promote”).

As to the fourth factor, “[t]here are a variety of ways in which a plaintiff can
demonstrate that the adverse employment action took place under circumstances giving
rise to an inference of age discrimination” Ia’. at 311 (citations omitted). Defendants
argue that Plaintiff provided no specific factual support in the pleadings that any of the
promoted employees were less qualified than him. ECF No.26. Indeed, on a motion to
dismiss a discrimination claim, a plaintiff need not allege specific facts which establish a
prima facie case, but rather the complaint need only contain “a short and plain statement
of the claim showing that the pleader is entitled to relief.” Swz'erkiewz`cz v. Sorema, 534
U.S. 506, 508, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002).4

A. Plaintiff’s FAC is Insufficient

As an initial note, the Court points out the Supreme Court's holding in Gross
addressed a plaintiffs burden of persuasion at trial and did not affect a plaintiffs pleading
obligations under Swierkiewz`cz since establishing a prima facie case is an “evidentiary
standard and not a pleading requirement.” Swz`erkiewicz, 534 U.S. at 510, 122 S.Ct. 992.
See also Fagan, 770 F. Supp. 2d at 495. Accordingly, Plaintiff was not required to plead
that age discrimination was the “but for” cause his cancelled interview. Ia’. See also

Chacko v. Worla'wiale Flz`ght Servs., No. 08-CV~2363, 2010 WL 424025, at *3 (E.D.N.Y.

 

4 See also Kassner v. 2na’ Avenae Delicatessen Inc., 496 F.3d 229, 238 (2d Cir.2007) (“At this stage of
litigation plaintiffs need not plead a prima facie case and may withstand a motion to dismiss by meeting a
lesser standard. Plaintiffs need only comply with Rule 8(a)(2) by providing a short and plain statement of
the claim that shows that plaintiffs are entitled to relief and that gives the defendants fair notice of
plaintiffs' claims of age discrimination and the grounds upon which those claims rest.”)

7

 

Feb. 03, 2010) (holding that Gross does not require a plaintiff alleging age discrimination
to plead that age was the “but-for” reason for the disputed employment decision because
“[p]roof standards are analytically distinct from both pleading requirements and from the
elements of a plaintiffs prima facie case”).5

Here, Plaintiff alleges Defendants interviewed and promoted less qualified
candidates outside the protected class and even failed to fill some positions due to the
lack of qualified candidates FAC, 1 30. He supported his own qualifications with
specific facts regarding his extensive maritime experiences employment history and
educational background Id. 11 33-40. Plaintiff also claims that Defendants turned him
away solely due to his age and hired less qualified candidates outside of his protected
class are “sufficient to give rise to an inference of discrimination.” Chacko, 2010 WL
424025 at 4; see also Wheeler v. Bank of N. Y. Mellon, No. 16-CV-1 176, 2018 WL
3730862, at *6 (N.D.N.Y. Aug. 6, 2018) (denying motion to dismiss where plaintiff
alleged she had more professional experience than selectee who was outside of plaintiffs
protected class).

However, Plaintiff’ s FAC both failed to adequately allege that Defendants knew
his age and failed to identify the promoted candidates’ ages See Woodman v. WWOR_
TV, lnc., 411 F.3d 69, 76, 82-83 (2d Cir.2005). Plaintiff relies on Shana’S v. Lakelana'

Cenr.to assert his FAC’s adequacy. ln Shana’s, the plaintiff alleged that she was over

 

5 See also Munoz~Nagel v. Gaess, Inc., No. 12-CV~1312, 2013 WL 6068597, at *1 (S.D.N.Y. Nov. 15,
2013) (“MunoZ-Nagel ll”) (A “[p]laintiff need not make out a prima facie case at the pleading stage, and
may withstand a motion to dismiss by providing a short and plain statement of the claim that shows that she
is entitled to relief and that gives [the] [d]efendant fair notice of the age discrimination claim and the
grounds upon which it rests.”); Kurian v. Forest Hills Hosp., 962 F.Supp.2d 460, 468 (E.D.N.Y.2013)
(“[T]he survival of a complaint in an employment discrimination case does not rest on whether it contains
specific facts establishing a prima facie case ....” (intemal quotation marks omitted))

8

 

sixty-five years old and “duly qualified to be employed as an [a]dministrator within the
school systems of the State of New York,” and the School District did not hire her as an
Assistant Principal after she applied lnstead, the School District hired someone
“younger, less-experienced[,] and less qualified.” Shanals, 2017 WL 1194699, at *7. The
Shanols Court found that these allegations satisfied the elements of a prima facie ADEA
case Ial. The Court reasoned that plaintiffs claim that the person hired was allegedly less
qualified than Plaintiff was sufficient to create circumstances giving rise to an inference
of discrimination Icl.

Plaintiff also relies on Antunes v. Patnam/N. Westchester Bd. of Co~op. Ea'ac.
Servs. , where the court ruled that, “[e]ven if the decision makers did not know [the
p]laintiff’ s exact age, they were surely aware of his approximate age and that he was
much older than [the individual whom the defendant promoted instead of the plaintiff,
and t]herefore, [the knowledge] requirement is satisfied” Amanes v. Purnam/N.
Westchester Ba'. ofCo-op. Ecluc. Servs., No. 09-CV-3063, 2011 WL 1990872, at *6 n. 17
(S.D.N.Y. May 19, 2011)aff’d sub nom. Am‘anes v. Putnam N. Westchester Ba’. of Co-op.
Edac. Servs., 482 Fed.Appx. 661 (2d Cir.2012); Woodman, 411 F.3d at 79.

Though Plaintiff s facts are strikingly similar to the facts in the cases presented
above, these cases are inapplicable since the plaintiffs in Shancls and Anlunes identified
the ages of the relevant promoted candidates ln Shamls, the plaintiff provided the
allegedly younger and under qualified candidate’s resume Shands, 2017 WL 1194699, at
*7. The Shancls Court did not use the resume to determine the candidate’s qualifications
Ia’. However, the resume provided sufficient evidence to determine the candidate’s age

and establish a prima facie ADEA claim. Id. Similarly, though the plaintiff Antunes failed

 

to allege his employers knew his exact age, he satisfied the burden by alleging that, “he
was eighty years old at the time he applied for the [position] and was passed over for [a]
twenty-seven-year-old”. Antanes, 2011 WL 1990872, at *6. Here, as Defendants’ point
out, the FAC “asserts nothing about the ages, identities, or even the number of
individuals in the rescue medic class, except that ‘one or more’ of these unidentified
individuals was under the age of 40.” ECF No.26. Therefore, because Plaintiff failed to
allege the promoted candidates’ ages, the Court finds Plaintiff’s FAC insufficient to state
a claim under the ADEA.

II. Leave to Amend

In his moving papers, Plaintiff requested leave to file a Second Amended Complaint.
ECF No. 27. Federal Rule of Civil Procedure 15 provides that, “‘a party may amend its
pleading only with the opposing party's written consent or the court's leave,’ but that
‘ [t]he court should freely give leave when justice so requires.”’ Bristol-Myers Sqaz`bb Co.
v. Marrz`x Labs. Ltd., 586 F. App'x 747, 752 (2d Cir. 2014) (quoting Iqbal v. Ashcroft, 574
F.3d 820, 822 (2d Cir.2009)); See also Fed.R.Civ.P. 15(a)(2). Substantive issues, as
opposed to issues stemming from inadequate or inartful pleading, generally render an
opportunity to replead futile See Caoco v. Moritsaga, 222 F.3d 99, 112 92d Cir. 2000).
Here, Plaintiffs failure to allege the promoted candidates’ ages constitutes an “issue
stemming from an inadequate pleading”. Accordingly, the Court grants Plaintiff leave to
file a Second Amended Complaint.

CONCLUSION
For the reasons stated above, Plaintiff s ADEA claim is DISMISSED with leave

to amend The Clerk of the Court is respectfully directed to terminate the pending motion,

10

 

ECF. No. 24.

SO ORDERED
Dated: March 29, 2019 M 7 £/&_ %__\

New York, New York ANDREW L. CARTER, JR.

 

United States District Judge

11

 

